                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



LOUIS JOHN LIPAYNE, JR.,                        )       Case No.: 1:18 CV 273
                                                )
        Plaintiff                               )
                                                )       JUDGE SOLOMON OLIVER, JR.
         v.                                     )
                                                )
COMMISSIONER OF SOCIAL                          )
SECURITY ADMINISTRATION,                        )
                                                )
        Defendant                               )       ORDER


                                        I. INTRODUCTION

        The Commissioner of Social Security Administration (“Commissioner”) denied disability

benefits to Plaintiff John Lipayne, Jr. (“Plaintiff” or “Lipayne”), in the above-captioned case.

Plaintiff sought judicial review of the Commissioner’s decision, and this court referred the case to

Magistrate Judge James R. Knepp, II (“Magistrate Judge” or “Judge Knepp”) for preparation of a

Report and Recommendation (“R & R”). Both parties submitted briefs on the merits. (See ECF Nos.

10, 12, 13.) Plaintiff argued that the Administrative Law Judge (“ALJ”) erred in denying him

disability benefits on grounds that Plaintiff could perform a significant number of jobs in the national

economy. Specifically, Plaintiff contended that the ALJ: (1) failed to adopt in the residual functional

capacity (“RFC”) the vocational expert’s finding that Plaintiff would be off-task for more than 10%

of the workday; (2) did not properly consider that Plaintiff’s past work was in a family supported

work environment; and (3) did not properly assess credibility. Thus, Plaintiff asserted that the ALJ

erred in Step Five of the evaluation process, because the ALJ’s finding that Plaintiff was capable of
other work, despite his obsessive/compulsive disorder (“OCD”), was not supported by substantial

evidence.

        Judge Knepp submitted his R & R (ECF No. 14) on January 29, 2019, recommending that

the court affirm the Commissioner’s final decision. Plaintiff filed Objections to the R& R on

February 8, 2019 (ECF No. 15). The Commissioner responded to Plaintiff’s Objections on February

12, 2019 (ECF No. 16). For the following reasons, the court adopts Judge Knepp’s R & R, and

affirms the Commissioner’s final decision.

                                           II. ANALYSIS

        Plaintiff contests Judge Knepp’s finding that the ALJ’s decision was supported by substantial

evidence with respect to each of Plaintiff’s three arguments. Instead, Plaintiff argues, on the same

three grounds that he originally raised in seeking judicial review, that the evidence instead shows that

he is incapable of work because his obsessive/compulsive disorder (“OCD”) prohibits him from

being able to sustain any full-time competitive employment. (Objections at 1.)

        First, Plaintiff argues that there was not substantial evidence to support the ALJ’s decision

not to include in the RFC a limitation that Plaintiff would be off-task for more than 10% of the day.

Plaintiff contends that had this statement been properly included in the RFC, it would have served

as evidence that Plaintiff could not work, including in the jobs that the ALJ found existing in

significant numbers in the national economy such as cleaner, laborer-stores, and production helper.

However, an “ALJ can consider all evidence without directly addressing in his written decision every

piece of evidence submitted by a party. Nor must an ALJ make explicit credibility findings as to each

bit of conflicting testimony, so long as his factual findings as whole show that he implicitly resolved

such conflicts.” Loral Defense Systems-Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999). In



                                                  -2-
coming to the conclusion that Plaintiff “retains the sustained concentration, persistence, and pace

necessary for simple work of a routine and repetitive type,” the ALJ relied on the opinions of the

physicians of record who each recognized that Plaintiff had some limitations, but also opined that

Plaintiff could still perform work. (R & R 11–12.) Thus, there was substantial evidence that Plaintiff

could still work, despite the vocational expert’s response that Plaintiff would be off-task during 10%

of the workday.

        Second, Plaintiff argues that the ALJ did not properly consider that Plaintiff’s past work was

performed with significant accommodation from his family. Plaintiff’s sister stated in a May 2015

contact with the state agency that she had created an accounting job for Plaintiff at the family

business “for the purpose of helping [him] and helping parents out.” (R & R at 6.) Plaintiff was also

tasked with cleaning, sweeping, and taking out the trash. (R & R at 7.) In October 2014, the family

was unable to continue paying Plaintiff when business worsened, but Plaintiff still worked there on

a volunteer basis. (Id.) Plaintiff maintains that the ALJ and Judge Knepp should have considered

whether Plaintiff’s family employment was “supported employment,” and found that Plaintiff’s

“OCD renders him at a level below that which an employer can hope to receive value for the wages

paid.” (Objections at 6.) In other words, Plaintiff argues that the fact that his family created a

position for him, but that he is no longer paid to work there, shows that Plaintiff could not retain any

paid position, skilled or unskilled. (Objections at 1, 5–6.) However, Plaintiff’s argument does little

to refute the ALJ’s conclusions. The ALJ already found that Plaintiff was incapable of performing

the skilled labor in past jobs, including the tasks that the family business required. (R & R at 15.)

However, the ALJ still came to the conclusion, based on substantial evidence by physicians, that

Plaintiff could still perform some work, such as unskilled labor. (R & R 11–12, 15.) In any case,



                                                  -3-
Plaintiff’s argument that he is able to continue working as an unpaid volunteer does nothing more

than to demonstrate that his family fell on tough times and could no longer pay him to work there.

       Finally, Plaintiff asserts that the ALJ did not properly consider the credibility of Plaintiff or

others who testified in support of his arguments. However, the credibility of statements is to be

judged by the ALJ, not the reviewing court. Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 542 (6th

Cir. 2007); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997) (“Discounting

credibility to a certain degree is appropriate where an ALJ finds contradictions among the medical

reports, claimant’s testimony, and other evidence.”). The ALJ assigned significant weight to the state

agency psychological consultants’ opinions, which presented substantial evidence that Plaintiff

retained the mental residual functional capacity for a range of work. Thus, despite Plaintiff’s

allegations that his impairments were fully disabling, the court cannot overturn the ALJ’s findings

because there is “substantial evidence [that] also supports the conclusion reached by the ALJ.” Jones

v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                        III. CONCLUSION

       Accordingly, the court finds, after careful de novo review of the Magistrate Judge’s R&R and

all other relevant documents in the record, that Judge Knepp’s conclusions are fully supported by

the record and controlling case law. Accordingly, the court adopts as its own the Magistrate Judge’s

R & R (ECF No. 14). The court hereby affirms the Commissioner’s final decision.

       IT IS SO ORDERED.


                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


March 28, 2019


                                                 -4-
